 WATERLOO SURGICAL & MEDICAL GROUP321WaterlooSurgical& Medical Group and NursingHome&Hospital Division,Local No. 1470,RetailClerksInternational Association,AFL-CIO, Peti-tioner.Case 18-RC-10023September17, 1974DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,KENNEDY,AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Craig D. Leffler. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board's Rules and Re-gulations, Series 8, as amended, this case was transfer-red to the Board for decision. Thereafter, thePetitioner and the Employer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's re-port and the briefs of the parties.Upon the entire record in this case, the Board finds:1.The Petitioner seeks to represent certain employ-ees of Waterloo Surgical and Medical Group. In itsbrief, the Petitioner contends,inter alia,that the im-pact of the Employer's operations on interstate com-merce is sufficient to warrant the assertion of theBoard's jurisdiction.However, the Employer con-tends that its practice is essentially local in characterand that the impact of that practice on commerce isnot sufficiently substantial to warrant assertion of ju-risdiction by the Board.Waterloo Surgical and Medical Group is a partner-ship engaged in the practice of medicine located inWaterloo, Iowa. The group consists of four generalpractitioners and four surgeons, of whom seven arepartners and one is associated with the group but isnot a partner.During the 12-month period ending January 31,1974, the Employer's gross volume of business was$1,359,226.79, and gross receipts were $1,327,300.40.During that period, it made purchases from Statesother than Iowa in the sum of $33,156.28. The clinictreated 8,245 patients in this period of time, including97 who were residents of States other than Iowa; re-ceipts from the out-of-state patients were $4,768.10.The doctors in the group function as the examiningphysicians for the Illinois Central Railroad and, dur-ing that same period, conducted approximately 200physical examinations of that railroad's employees. Inaddition, the clinic is the main source of medical serv-icesfor Rath Packing Company, and, during the 12-month period, the business conducted with that com-pany generated $68,653.87.1 It was testified that themedical group is designated as the physicians for anumber of other unidentified industrial and servicecompanies in the area. Two of the doctors are desig-nated as the official doctors of the Federal AviationAdministration 2 for the Waterloo area. In addition,themedical group received $17,424.56 in paymentsfrom Blue Cross-Blue Shield of Iowa; $175,369 fromother insurance companies; $29,438 from public wel-fare agencies; and $9,281 in Federal Medicare pay-ments.We find, on these facts, that the impact of theEmployer's medical practice on commerceis suffi-ciently substantial to warrant assertion of our jurisdic-tion herein, and that it will effectuate the purposes ofthe Act to do so.32.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated to the appropriateness ofa unit including all full-time and regular part-timeemployees of the Employer and excluding the busi-nessmanager, professional employees, guards, andsupervisors. Thus, it was agreed that the unit wouldconsist of 20 to 25 employees, including receptionists,technicians, bookkeepers, clerks, and aides, and ex-cluding nine registered nurses and Robert Bedard, asupervisor. The status of several employees remainedin dispute at the close of the hearing, however.MonaBenz isa licensed practical nurse. The Em-ployer contends that she is a professional employee.The Petitioner contends that she is not a professionalemployee, but seeks to represent her in any case. Sheis the only licensed practical nurse employed by theEmployer. Her training consisted of 1 year at a techni-cal school. In similar cases, we have found that li-censedpracticalnursesarenonprofessionalemployees.Pikeville Investors, Inc., d/b/aMountainManor Nursing Home,204 NLRB 425 (1973);JacksonManor Nursing Home, Inc. and/or Issac Miarahi d/b/a1The Employer'sbusinessmanager,in his testimony,gave this sameamount as the sum received in workmen's compensation payments from allinsurance companies or employers.2The record refers to the Federal Aviation "Authority."We assume thatthis reference should properly be to the Federal Aviation Administration.3Quain and Ramstad Clinic,173 NLRB1185 (1968).Member Kennedy agrees with the decision herein on the facts but reservesjudgment as to whether the Board should assert jurisdiction over medicalpractitioners or clinics of a more limited nature. He does not construe therecent amendmentsto the Act with respect to "healthcare institutions" torequire the assertion of jurisdiction over the local neighborhood doctors orclinics. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDJackson Manor Nursing Home,Snapper Creek NursingHome and Arch Creek Nursing Home,194 NLRB 892(1972);New Fern Restorium Co.,175NLRB 871(1969).We find that there is no basis for finding hera professional employee as that term is defined inSection 2(12) of the Act.Linda Krizek is the senior bookkeeper and is one oftwo people working in that department.The Employ-er contends that she is a supervisor.The Petitionercontends that she is a nonsupervisory employee andproperly within the unit.She does not have the au-thority to hire,fire,or grant wage increases or time offto the other employees.She does essentially the samework as the other bookkeeper,except that it is herresponsibility to do the payroll,distribute the pay forthe physicians,and check over in a general way thework of the other bookkeeper.She has worked for theEmployer approximately 2 years and receives $500 amonth;the other bookkeeper has worked for the Em-ployer less than a year and is paid $420.There is nodistinction in their job benefits. On these facts, wefind that Linda Krizek is not a supervisor as definedin Section 2(11) of the Act.Lois Brandt is the senior of two x-ray technicians.In addition to the two x-ray technicians,there are twolab technicians in the department.The Employer con-tends that Brandt supervises the department;the Peti-tioner contends that she is not a supervisor within thedefinition of the Act. Brandt earns$575 a month. Thisis substantially higher than the earnings of the othermembers of the department.She does not have theauthority to hire,fire,or grant wage increases or timeoff; the business manager has, on some occasionsdiscussed applicants with her and she has, in the past,made some recommendations concerning pay raises.However,these latter functions are apparently per-formed rarely and sporadically.We find that LoisBrandt is not a supervisor within the meaning of Sec-tion 2(11) of the Act.Mary Ann Downey, Elizabeth Rank,and RitaSchaefer work an average of 24 hours a week and havedone so since the beginning of the current school year.They are high school seniors and all have indicatedtheir intention to attend college in the fall of 1974.They usually begin work at the end of the school dayand continue until the cleaning people leave and, inaddition,work on Saturday mornings.They vary theirown hours according to the amount of time they takeoff for school events. The Employer contends thatthey are casual employees and should be excludedfrom the unit.The Petitioner contends that they areregular part-time employees.We find that they areregular part-time employees and we include them inthe unit.ColumbiaMusic & Electronics,Inc.,196NLRB 388 (1972);Kachco Corporation d/b/a HickoryFarms of Ohio,180 NLRB 755 (1970).Mary Volker is a lab technician who regularlyworks 4 to 5 hours 1 day a week.Volker has been withthe Employer about 2 years and had initially workedon a full-time basis.She performs the same functionsas the other lab technicians. The Employer initiallystipulated to the inclusion of Volker in the unit butretracted that position and now contends that she isa regular part-time employee.On these facts,we findthat Mary Volker is a regular part-time employee andinclude her in the unit.Central Florida BroadcastingCompany,94 NLRB 473(1951).We therefore find that the following employees ofthe Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.All full-time and regular part-time employees em-ployed by the Employer at its Waterloo,Iowa, medi-cal clinic,including all receptionists,technicians,bookkeepers, clerks, aides,and licensed practicalnurses,but excluding the business manager, profes-sional employees,guards and supervisors as definedin the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]